Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2007/214199 A) in view of Pawlack et al. (US 2009/0042374 A1) and Libbert et al (US 2012/0238070 A1)
Regarding Claim 1, Nishida (Fig. 1, 2) discloses a multilayer structure comprising: 
a single crystal semiconductor handle substrate (10) comprising two major, generally parallel surfaces, one of which is a front surface (top) of the single crystal semiconductor handle substrate (10) and the other of which is a back surface (bottom) of the single crystal semiconductor handle substrate (10), a circumferential edge (sides) joining the front and back surfaces of the single crystal semiconductor handle substrate (10), a central plane (a plane of 10 between front and back) between the front surface and the back surface of the single crystal semiconductor handle substrate, and a bulk region (a region of 10 between front and back) between the front and back surfaces of 
The examiner notes that at least some a minimum bulk region resistivity is inherent to Si substrate.
a semiconductor layer comprising silicon germanium (11) in a molar percent of germanium of at least about 5 molar % having an average thickness between about between about 5 nanometers and about 4000 nanometers, (“First, an SiGe layer 11 containing 20 at % Ge was grown on the single crystal Si substrate 10 by 100 nm by epitaxial growth”); the semiconductor layer comprising silicon germanium (relaxed SiGe layer 11) in interfacial contact with the front surface of the single crystal semiconductor handle substrate (10) 
 a dielectric layer (the insulating layer 12) in interfacial contact with the semiconductor layer comprising silicon germanium (relaxed SiGe layer11); and 
a single crystal semiconductor device layer (single crystal Si.15) in interfacial contact with the dielectric layer (12). 
Nishida does not explicitly disclose that a semiconductor layer comprising silicon germanium is in amorphous state,  a molar percent of germanium of at least about 5 molar % and less than 20 molar % and the single crystal semiconductor handle substrate has a minimum bulk region resistivity of at least about 500 ohm-cm.
Pawlak (Fig. 1) discloses a semiconductor layer comprising amorphous silicon germanium (12) [0009, 0017, 0036] in a molar percent of germanium of at least about 5 % and to 50%b [0033] for the purpose of growing relaxed SiGe layers, and a further need to grow improved Si strained layers [0006]
In re Aller, 105 USPQ 233.
Nishida in view of Pawlak does not explicitly disclose the single crystal semiconductor handle substrate has a minimum bulk region resistivity of at least about 500 ohm-cm.
Libbert discloses the single crystal semiconductor handle substrate (10) has a minimum bulk region resistivity of at least about 500 ohm-cm [0031] for the purpose of having SOI substrate that exhibit improved reliability and yield when used in RF applications and, in particular, high performance RF circuits [0004].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a multilayer structure in Nishida in view of Pawlak and Libbert such that the single crystal semiconductor handle substrate (10) has a minimum bulk region resistivity of at least about 500 ohm-cm in order to have SOI substrate that exhibit improved reliability and yield when used in RF applications and, in particular, high performance RF circuits [0004].

Regarding Claim 2, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity between about 1000 Ohm-cm and about 100,000 Ohm-cm [Libbert  0031]. 

Regarding Claim 3, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity between about 2000 Ohm cm and about 10,000 Ohm-cm  [Libbert  0031]. 

Regarding Claim 4, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity between about 3000 Ohm-cm and about 10,000 Ohm-cm. [Libbert  0031].

Regarding Claim 5, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate has a bulk resistivity between about 3000 Ohm cm and about 5,000 Ohm-cm [Libbert  0031].
. 
Regarding Claim 6, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a single crystal silicon wafer, which has a bulk resistivity between about 3000 Ohm-cm and about 100,000 Ohm-cm [Libbert  0031]. 

Regarding Claim 7, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the single crystal semiconductor handle substrate comprises a single crystal silicon wafer, which has a bulk resistivity between about 3000 Ohm-cm and about 5,000 Ohm-cm [Libbert  0031].. 

Regarding Claim 15, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the semiconductor layer has an average thickness between about 10 nanometers and about 3000 nanometers (“SiGe layer 11  grown on the single crystal Si substrate 10 by 100 nm by epitaxial growth”). 

Regarding Claim 16, Nishida in view of Pawlak and Libbert discloses multilayer structure of claim 1 wherein the semiconductor layer has an average thickness between about 20 nanometers and about 1000 nanometers. (“SiGe layer 11 containing 20 at % Ge was grown on the single crystal Si substrate 10 by 100 nm by epitaxial growth”).

Regarding Claim 17, Nishida in view of Pawlak and Libbert discloses the multilayer structure of claim 1 wherein the dielectric layer (12) comprises a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, titanium oxide, zirconium oxide, lanthanum oxide, barium oxide, and a combination thereof (silicon oxide or silicon nitride). 

Regarding Claim 18, Nishida in view of Pawlak and Libbert discloses the multilayer structure of claim 17 wherein the dielectric layer (12) has a thickness (50 nm or less, more preferably 20 nm or less).
Nishida in view of Pawlak and Libbert does not explicitly disclose a thickness between about 0.1 micrometers and about 1 micrometers.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Pawlak and Libbert such that a thickness between about 0.1 micrometers and about 1 micrometers since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Alle, 105 USPQ 233. 
Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  The Examiner notes the specification of the present application does not provide criticality for the specific claimed range of about 0.1 micrometers and about 1 micrometers over the disclosed ranges in ¶0046 (of PGPub) originally filed specifications, as no critical benefits are expressly provided for the claimed range.



Regarding Claim 19, Nishida in view of Pawlak and Libbert discloses the multilayer structure of claim 1 wherein the dielectric layer (12) comprises silicon dioxide (“silicon oxide”). 

Regarding Claim 20, Nishida in view of Pawlak and Libbert discloses the multilayer structure of claim 19 wherein the silicon dioxide (12) has a thickness (50 nm or less, more preferably 20 nm or less). 
Nishida in view of Pawlak and Libbert does not explicitly disclose a thickness between about 0.1 micrometers and about 1 micrometers.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Pawlak and Libbert such that a between about 0.1 micrometers and about 1 micrometers since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  The Examiner notes the specification of the present application does not provide criticality for the specific claimed range of about 0.1 micrometers and about 1 micrometers over the disclosed ranges in ¶0046 (of PGPub) originally filed specifications, as no critical benefits are expressly provided for the claimed range.


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2007/214199 A) in view of Pawlack et al. (US 2009/0042374 A1) and  Libbert et al (US 2012/0238070 A1) and further in view of Arena et al. (US 2009/0189185 A1).
Regarding Claim 9, Nishida in view of Pawlak and Libbert discloses the wherein the semiconductor layer comprises dislocations (16) selected from the group consisting of misfit dislocations, threading dislocations, and a combination thereof, wherein a concentration of dislocations (“crystal defects 16 can include dislocations (eg, misfit dislocations) and / or stacking faults”)
Nishida in view of Pawlak and Libbert does not explicitly disclose a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2.
Arena discloses a semiconductor layer (12) comprises dislocations selected from the group consisting of misfit dislocations, threading dislocations, and a combination thereof, wherein a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2 [0038] for the purpose of having silicon germanium layer to have a reduced density [0038]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Pawlak and Libbert and Arena such that a concentration of dislocations is between 1x105/cm2 and 1x1010/cm2 in order to have silicon germanium layer to have a reduced density [0038] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering In re Aller, 105 USPQ 233.

Claims 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP 2007/214199 A) in view of Pawlack et al. (US 2009/0042374 A1) and  Libbert et al (US 2012/0238070 A1) and further in view of Miu et al. (US 2012/0115310 A1).
Regarding Claim 10, Nishida in view of Pawlak and Libbert discloses the multilayer structure of claim 1. 
Nishida in view of Pawlak and Libbert not explicitly disclose the semiconductor layer further comprises carbon.
Miu discloses SiGe semiconductor layer with varying carbon concentration [0014, 0030, 0031, Claim 17) for the purpose of improving quality of SiGe layer and reduce defects in the epitaxial layer [0015, 0030] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Pawlak and Libbert and Miu such that the semiconductor layer further comprises carbon in order to improving quality of SiGe layer and reduce defects in the epitaxial layer [0015, 0030] 


Regarding Claim 11, Nishida in view of Pawlak and Libbert discloses the multilayer structure of claim 1 wherein the semiconductor layer (11).  

Miu discloses SiGe with varying carbon concentration [0014, 0030, 0031, Claim 17) for the purpose of reduce defects in the epitaxial layer and improving a concentration of boron or carbon in epitaxial layer [0015, 0030] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify multilayer structure in Nishida in view of Pawlak and Libbert and Miu such that a the relaxed semiconductor layer comprises carbon  in a concentration between 0.1 molar % and 5 molar % in order to reduce defects in the epitaxial layer and improve a concentration of boron or carbon in epitaxial layer [0030] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 


Regarding Claim 12, Nishida in view of Pawlak and Libbert discloses the multilayer structure of claim 1 wherein the semiconductor layer (22, 23).  
Nishida in view of Pawlak and Libbert does not explicitly disclose carbon in a concentration between 0.5 molar % and 15 molar %.
Miu discloses SiGe with varying carbon concentration [0014, 0030, 0031, Claim 17) for the purpose of reduce defects in the epitaxial layer and improving a concentration of boron or carbon in epitaxial layer [0015, 0030] 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 15-20 and  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891